DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3 January 2022. Claims 1, 3-14, 16-20, and 22-23 are pending in the case. Claims 1, 10, and 19 were amended. Claims 1, 10, and 19 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3rd, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In light of Applicant’s Amendment, the 35 U.S.C. 112(a) rejection of claims 1, 10, and 19 has been withdrawn.

In light of Applicant’s Amendment, the 35 U.S.C. 112(b) rejection of claims 1, 10, and 19 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 16-20, and 23 are being rejected under 35 U.S.C. 103 as being unpatentable over Gunawardana et al. (A Survey of Accuracy Evaluation Metrics of Recommendation Tasks) in view of Serdyukov et al. (US 2016/0019219 A1).
Regarding claim 1, Gunawardana teaches a system for offline evaluation of ranking functions, comprising a processor:
receive production log data and pre-process the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Gunawardana, Pages 2940-2941, “measuring the change in user behavior when interacting with different recommendation systems … when pre-filter the data ... randomly sampling users and items may be a preferable method for reducing data … This is usually done by recording historical user data … Our goal is to simulate sets of past user selections that are representative of what the system will face when deployed.”);

However, Gunawardana does not explicitly teach:
receive production log data and pre-process the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function;

Serdyukov teaches:
receive production log data and pre-process the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Serdyukov, Paragraph [0084], “At step 216, the training server 22 evaluates the optimized search result ranker from step 214 by applying it to the set of Q-D pairs 32. The evaluation is performed in a manner similar to the manner used to evaluate the optimized target function at step 212 or by any other known technique. If the optimized search result ranker resulting from step 216 performs adequately on the set of Q-D pairs 32, for example by providing better results than the search result ranker retrieved at step 200 applied on the set of Q-D pairs 32, then the training server 22 proceeds to step 218.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunawardana (teaching a survey of accuracy evaluation metrics of recommendation tasks) in view of Serdyukov (teaching search result ranker), and arrived at a system that incorporates an update of a ranking function. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of selecting the search result ranker that provides the best performance (see Serdyukov, Paragraph [0085]). In addition, both the references (Gunawardana and Serdyukov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search results. The close relation between both of the references highly suggests an expectation of success.

	The combination of Gunawardana, and Serdyukov further teaches:
perform offline estimation of online metrics for ranking functions using the exploration data set, wherein a proposed ranking function is to be received and tested offline prior to being tested online on users (see Gunawardana, Page 2491, “In order to evaluate algorithms offline, it is necessary to simulate the online process where the system makes predictions or recommendations, and the user corrects the predictions or uses the recommendations … This is usually done by recording historical user data”);
evaluate the proposed ranking function by comparing the estimated online metrics to a set of baseline metrics of a baseline ranking function and detecting that the estimated online metrics of the proposed ranking function exceed, are lower than, or are within a predetermined range of the baseline metrics (see Gunawardana, Page 2936, 2943, “compare the performance of their new algorithm to a set of existing approaches. Such evaluations are typically performed by applying some evaluation metric that provides a ranking of the candidate algorithms… an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”);
detect that the proposed ranking function is a preferred ranking function having a higher detected metric score than the baseline ranking function based on a comparison of the estimated online metrics with the baseline metrics of the baseline ranking function (see Gunawardana, Page 2936, 2943, “an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”);
execute an action on an information retrieval system based on the preferred ranking function in response to detecting that a quality of the preferred ranking function exceeds a threshold (see Gunawardana, Page 2943, “The choice of algorithm is done based on the development test, and the validity of the choice is measured by running a significance test on the evaluation set.”);
andPage 2Serial No. 14/550,640Amendment and Response to Office Action Mailed November 1, 2018display generated results from the information retrieval system (see Gunawardana, Page 2941, “we would like to evaluate our algorithms before presenting their results to the users”).

Regarding claim 3, Gunawardana in view of Serdyukov teaches all the elements of claim 1. Serdyukov further teaches:
aggregating the production log data by query, by action, by probability of action and by reward value (see Serdyukov, Paragraph [0064], “At step 202, the training server 22 retrieves from the Q-D pairs database 24 sets of Q-D pairs, which in the present case is the four sets of Q-D pairs 26, 28, 30, 32. It is contemplated that more of less than four sets of Q-D pairs could be used. Each Q-D set contains a number of Q-D pairs. Each Q-D pair has pre-impression and post-impression features associated with it. Examples of pre-impression features were provided above. The post-impression features correspond to the response of a user 14 to the listing and ranking of a document (D) for the particular query Q of the Q-D pair. There exist two types of post-impression features: document level features and SERP level features.”).

Regarding claim 4, Gunawardana in view of Serdyukov teaches all the elements of claim 1. Serdyukov further teaches:
use approximate action matching of rankings to estimate online metrics (see Serdyukov, Paragraph [0082], “The training server 22 ranks documents of the Q-D pairs of the set 30 using the search result ranker which evaluates the relevance of the documents in terms of their pre-impression features associated with the Q-D pairs and compares this ranking to the ranking obtained by the optimized target function which ranks the documents of the Q-D pairs in terms of their post-impression features associated with the Q-D pairs.”).

Regarding claim 5, Gunawardana in view of Serdyukov teaches all the elements of claim 4. Serdyukov further teaches:
comparing a predetermined number of higher-ranked results for each action generated by a respective ranking function (see Serdyukov, Paragraph [0082], “The training server 22 ranks documents of the Q-D pairs of the set 30 using the search result ranker which evaluates the relevance of the documents in terms of their pre-impression features associated with the Q-D pairs and compares this ranking to the ranking obtained by the optimized target function which ranks the documents of the Q-D pairs in terms of their post-impression features associated with the Q-D pairs.”).

Regarding claim 6, Gunawardana in view of Serdyukov teaches all the elements of claim 1. Serdyukov further teaches:
at least one of a click-through rate (CTR), a time to click on a search engine results page (SERP), and a mean reciprocal of click positions (see Serdyukov, Paragraph [0026], “the performance metric is one of mean reciprocal rank (MRR) and mean average precision (MAP).”).


the preferred ranking function to be used to execute an action on an information retrieval system in response to detecting that a quality of the preferred ranking function exceeds a threshold during the test (see Gunawardana, Page 2936, “The designer can then select the best performing algorithm … compare the performance of their new algorithm to a set of existing approaches.”).

Regarding claim 8, Gunawardana in view of Serdyukov teaches all the elements of claim 7. Serdyukov further teaches:
displaying a search engine results page (SERP) in response to a query (see Serdyukov, Paragraph [0086], “The optimized search result ranker is then used by the search engine server 20 to rank documents at 106 of the method described above.”).

Regarding claim 9, Gunawardana in view of Serdyukov teaches all the elements of claim 1. Gunawardana further teaches:
generate query results with the proposed ranking function as a test of the proposed ranking function; and display the generated query results (see Gunawardana, Page 2941, “we can randomly sample test users, randomly sample a time just prior to a user action, hide all selections (of all users) after that instant, and then attempt to recommend items to that user”). 

Regarding claim 10, Gunawardana teaches a method for offline evaluation of ranking function performance, the method comprising:
receiving production log data (see Gunawardana, Page 2941, “This is usually done by recording historical user data.”);
pre-processing the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Gunawardana, Pages 2940-2941, “measuring the change in user behavior when interacting with different recommendation systems … when pre-filter the data ... randomly sampling users and items may be a preferable method for reducing data … This is usually done by recording historical user data … Our goal is to simulate sets of past user selections that are representative of what the system will face when deployed.”);

However, Gunawardana does not explicitly teach:
pre-processing the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function;

Serdyukov teaches:
pre-processing the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Serdyukov, Paragraph [0084], “At step 216, the training server 22 evaluates the optimized search result ranker from step 214 by applying it to the set of Q-D pairs 32. The evaluation is performed in a manner similar to the manner used to evaluate the optimized target function at step 212 or by any other known technique. If the optimized search result ranker resulting from step 216 performs adequately on the set of Q-D pairs 32, for example by providing better results than the search result ranker retrieved at step 200 applied on the set of Q-D pairs 32, then the training server 22 proceeds to step 218.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunawardana (teaching a survey of accuracy evaluation metrics of recommendation tasks) in view of Serdyukov (teaching search result ranker), and arrived at a method that incorporates an update of a ranking function. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of selecting the search result ranker that provides the best performance (see Serdyukov, Paragraph [0085]). In addition, both the references (Gunawardana and Serdyukov) teach features that are directed to analogous art and they are directed to the same field of endeavor, 

	The combination of Gunawardana, and Serdyukov further teaches: 
performing an offline estimation of online metrics using the exploration data set for a plurality of ranking functions, wherein a proposed ranking function is received and tested offline prior to being tested online on users (see Gunawardana, Page 2491, “In order to evaluate algorithms offline, it is necessary to simulate the online process where the system makes predictions or recommendations, and the user corrects the predictions or uses the recommendations … This is usually done by recording historical user data”);
comparing the plurality of ranking functions based on the estimated online metrics to generate comparison results (see Gunawardana, Page 2936, 2943, “compare the performance of their new algorithm to a set of existing approaches. Such evaluations are typically performed by applying some evaluation metric that provides a ranking of the candidate algorithms… an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”);
identifying one or more preferred ranking functions having a higher detected metric score than the baseline ranking function based on the comparison results (see Gunawardana, Page 2936, 2943, “an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”);
generating query results with the preferred ranking function during a testing process (see Gunawardana, Page 2943, “The choice of algorithm is done based on the development test, and the validity of the choice is measured by running a significance test on the evaluation set.”);
and displaying the generated query results (see Gunawardana, Page 2941, “we would like to evaluate our algorithms before presenting their results to the users”).

Regarding claim 11, Gunawardana in view of Serdyukov teaches all the elements of claim 10. Serdyukov further teaches:
approximately matching actions in the exploration data set (see Serdyukov, Paragraph [0082], “The training server 22 ranks documents of the Q-D pairs of the set 30 using the search result ranker which evaluates the relevance of the documents in terms of their pre-impression features associated with the Q-D pairs and compares this ranking to the ranking obtained by the optimized target function which ranks the documents of the Q-D pairs in terms of their post-impression features associated with the Q-D pairs.”).

Regarding claim 12, Gunawardana in view of Serdyukov teaches all the elements of claim 11. Serdyukov further teaches:
approximately matching actions in the exploration data set by matching a predetermined number of higher-ranked results for each action (see Serdyukov, Paragraph [0082], “The training server 22 ranks documents of the Q-D pairs of the set 30 using the search result ranker which evaluates the relevance of the documents in terms of their pre-impression features associated with the Q-D pairs and compares this ranking to the ranking obtained by the optimized target function which ranks the documents of the Q-D pairs in terms of their post-impression features associated with the Q-D pairs.”).

Regarding claim 13, Gunawardana in view of Serdyukov teaches all the elements of claim 10. Serdyukov further teaches:
detecting whether a first ranking function from the plurality of ranking functions has a relevance score that is within a predetermined range of the relevance score of a second ranking function, higher than the predetermined range, or lower than the predetermined range (see Serdyukov, Paragraphs [0082], [0084], “At step 216, the training server 22 evaluates the optimized search result ranker from step 214 by applying it to the set of Q-D pairs 32. The evaluation is performed in a manner similar to the manner used to evaluate the optimized target function at step 212 or by any other known technique.”).

Regarding claim 14, Gunawardana in view of Serdyukov teaches all the elements of claim 10. Gunawardana, and Serdyukov further teaches:
calculating a confidence score that indicates a level of certainty of the comparison results and displaying the confidence score with an associated comparison result (see Gunawardana, Page 2943, “an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”).

Regarding claim 16, Gunawardana in view of Serdyukov teaches all the elements of claim 10. Serdyukov further teaches:
aggregating the production log data by query, by action, by probability of action and by reward value (see Serdyukov, Paragraph [0064], “At step 202, the training server 22 retrieves from the Q-D pairs database 24 sets of Q-D pairs, which in the present case is the four sets of Q-D pairs 26, 28, 30, 32. It is contemplated that more of less than four sets of Q-D pairs could be used. Each Q-D set contains a number of Q-D pairs. Each Q-D pair has pre-impression and post-impression features associated with it. Examples of pre-impression features were provided above. The post-impression features correspond to the response of a user 14 to the listing and ranking of a document (D) for the particular query Q of the Q-D pair. There exist two types of post-impression features: document level features and SERP level features.”).

Regarding claim 17, Gunawardana in view of Serdyukov teaches all the elements of claim 10. Serdyukov further teaches:
sending the preferred ranking function to a server during the testing process (see Serdyukov, Paragraph [0086], “The optimized search result ranker is then used by the search engine server 20 to rank documents at 106 of the method described above.”).

Regarding claim 18, Gunawardana in view of Serdyukov teaches all the elements of claim 17. Serdyukov further teaches:
testing the preferred ranking function on users via the server during the testing process (see Serdyukov, Paragraph [0086], “The optimized search result ranker is then used by the search engine server 20 to rank documents at 106 of the method described above.”).

Regarding claim 19, Gunawardana teaches one or more computer-readable memory storage devices for storing computer readable instructions that, when executed by one or more processing devices, instruct the offline evaluation of ranking function performance, the computer-readable instructions comprising code to:
receive production log data (see Gunawardana, Page 2941, “This is usually done by recording historical user data.”); 
preprocess the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Gunawardana, Pages 2940-2941, “measuring the change in user behavior when interacting with different recommendation systems … when pre-filter the data ... randomly sampling users and items may be a preferable method for reducing data … This is usually done by recording historical user data … Our goal is to simulate sets of past user selections that are representative of what the system will face when deployed.”);

However, Gunawardana does not teach:
preprocess the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function;

Serdyukov teaches:
preprocess the production log data to generate an exploration data set, wherein the production log data comprises ranking function behavior comprising an update of a ranking function (see Serdyukov, Paragraph [0084], “At step 216, the training server 22 evaluates the optimized search result ranker from step 214 by applying it to the set of Q-D pairs 32. The evaluation is performed in a manner similar to the manner used to evaluate the optimized target function at step 212 or by any other known technique. If the optimized search result ranker resulting from step 216 performs adequately on the set of Q-D pairs 32, for example by providing better results than the search result ranker retrieved at step 200 applied on the set of Q-D pairs 32, then the training server 22 proceeds to step 218.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunawardana (teaching a survey of accuracy evaluation metrics of recommendation tasks) in view of Serdyukov (teaching search result ranker), and arrived at a machine that incorporates an update of a ranking function. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of selecting the search result ranker that provides the best performance (see Serdyukov, Paragraph [0085]). In addition, both the references (Gunawardana and Serdyukov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search results. The close relation between both of the references highly suggests an expectation of success.

	The combination of Gunawardana, and Serdyukov further teaches:
perform offline estimates of online metrics for a ranking function based at least in part on the exploration data set and an approximate action matching process, wherein a proposed ranking function is received and tested offline prior to being tested online on users (see Gunawardana, Page 2491, “In order to evaluate algorithms offline, it is necessary to simulate the online process where the system makes predictions or recommendations, and the user corrects the predictions or uses the recommendations … This is usually done by recording historical user data”);
detect that the ranking function is a preferred ranking function having a higher detected metric score than the baseline ranking function based on a comparison of the estimated online metrics with baseline ranking function metrics (see Gunawardana, Page 2936, 2943, “compare the performance of their new algorithm to a set of existing approaches. Such evaluations are typically performed by applying some evaluation metric that provides a ranking of the candidate algorithms… an experimenter might try out several variants of a novel recommender algorithm and compare them to a baseline algorithm until they find one that passes a sign test at the p = 0.05 level and therefore infer that their algorithm improves upon the baseline with 95% confidence.”);
execute an action on an information retrieval system based on the preferred ranking function in response to detecting that a quality of the preferred ranking function exceeds a threshold during a testing process (see Gunawardana, Page 2943, “The choice of algorithm is done based on the development test, and the validity of the choice is measured by running a significance test on the evaluation set.”);-24-
and display generated results from the information retrieval system (see Gunawardana, Page 2941, “we would like to evaluate our algorithms before presenting their results to the users”). 

Regarding claim 20, Gunawardana in view of Serdyukov teaches all the elements of claim 19. Gunawardana further teaches:
calculate a delta metric score between the preferred ranking function and the baseline ranking function; and detect that the delta metric score indicates that the preferred ranking function has a higher estimated online metric than the online metric of the baseline ranking function (see Gunawardana, Page 2936, “Such evaluations are typically performed by applying some evaluation metric that provides a ranking of the candidate algorithms (usually using numeric scores).”).


wherein the ranking function behavior comprises, a changing feature of a query-document pair or an update of an engine index (see Serdyukov, Paragraph [0084], “At step 216, the training server 22 evaluates the optimized search result ranker from step 214 by applying it to the set of Q-D pairs 32.”).

Claim 22 is being rejected under 35 U.S.C. 103 as being unpatentable over Gunawardana in view of Serdyukov, further in view Li et al. (US 2012/0016642 A1).
Regarding claim 22, Gunawardana in view of Serdyukov teaches all the elements of claim 1. However, the combination of Gunawardana, and Serdyukov do not explicitly teach:
wherein a contextual bandit model is used to generate the exploration data set

Li teaches:
wherein a contextual bandit model is used to generate the exploration data set (see Li, Paragraph [0078] “Therefore, offline data that was collected at a previous time may be applied offline to evaluate the contextual bandit approach.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunawardana (teaching a survey of accuracy evaluation metrics of recommendation tasks) in view of Serdyukov (teaching search result ranker), further in view of Li (teaching a contextual-bandit approach to personalized news article recommendation), and arrived at a system that evaluates ranking functions. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of using a contextual bandit model approach (see Li, Paragraph [0078]). In addition, the references (Gunawardana, Serdyukov and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search results. The close relation between the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed January 3rd, 2022, have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161








/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161